                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

UNITED STATES OF AMERICA,                     )         CASE NO. 1:13CR345-01
                                              )
                       Plaintiff,             )         JUDGE CHRISTOPHER A. BOYKO
                                              )
               vs.                            )
                                              )
KEITH RICKS,                                  )         OPINION AND ORDER
                                              )
                       Defendant.             )

CHRISTOPHER A. BOYKO, J.:

       Before the Court is Defendant Keith Ricks’s Motion to Reopen Petitioner’s Section 2255

Motion Pursuant to Rule 60(b). (Doc. 2001). The Government responded and interpreted

Defendant’s Motion as a second or successive motion that required a ruling from the Sixth

Circuit. (Doc. 2002). Accordingly, the Government filed a Motion to Transfer to Sixth Circuit

Pursuant to In re Sims, 111 F.3d 45, 47 (6th Cir. 1997). (Id.). Defendant filed a Reply disputing

the Government’s position. (Doc. 2005).

       Defendant previously filed a Motion to Vacate pursuant to 28 U.S.C. § 2255. (Doc.

1861). On February 22, 2018, the Court denied Defendant’s Motion. (Doc. 1882). In doing so,

the Court declined to issue a certificate of appealability. (Id.). Defendant asked the Court to

Alter its Judgment, which the Court denied. (Docs. 1891; Non-Doc. Entry April 6, 2018).

Defendant then asked the Court to reopen the § 2255 proceedings under Federal Rule of Civil

Procedure 60(b). (Doc. 1930). The Court denied that Motion as well. (Non-Doc. Entry, June

14, 2018).

                                                  -1-
        Defendant appealed the Court’s decisions. (Docs. 1924; 1946). Relevant to the current

Motion, the Sixth Circuit treated Defendant’s Rule 60(b) Motion as a second § 2255 motion,

which it ultimately denied. Ricks v. United States, Nos. 18-3453/3649, at 5-7 (6th Cir. Apr. 10,

2019). The Sixth Circuit also declined to issue Defendant a certificate of appealability because

Defendant did not meet his burden under 28 U.S.C. § 2253(c)(2). Id. at 12.

        On April 3, 2019, Defendant filed an application with the Sixth Circuit to file a second or

successive § 2255 motion. (Doc. 1995). The Sixth Circuit denied his application. (Id.).

Defendant’s current Rule 60(b) Motion and the Government’s Motion to Transfer are now ripe

for ruling.

        Addressing the Government first, the Court denies its Motion to Transfer. “[A] Rule

60(b)(6) motion in a [§ 2255] case is not to be treated as a successive habeas petition if it does

not assert, or reassert, claims of error in the movant’s [federal] conviction.” Gonzalez v. Crosby,

545 U.S. 524, 537 (2005). Defendant’s Rule 60(b) Motion here does not assert or reassert claims

of error arising out of his conviction. Rather, Defendant challenges the certificate of

appealability stage of his initial habeas proceeding. The Sixth Circuit in Defendant’s appeal

treated his Rule 60(b) motion as a successive petition because Defendant sought to introduce

new evidence and claims. Since he does not do the same here, Defendant’s current Motion “is

not the equivalent of a successive habeas petition.” Id. at 535-36. Therefore, the Court may rule

on Defendant’s Motion.

        Defendant moves for relief from judgment under Rule 60(b)(6). Under that Rule, a court

may relieve a party from final judgment for “any other reason that justifies relief.” FED. R. CIV.

P. 60(b)(6). Relief under this section “requires a showing of ‘extraordinary circumstances.’” Id.




                                                -2-
at 535 (citing Ackermann v. United States, 340 U.S. 193, 199 (1950)). These ‘extraordinary

circumstances’ “rarely occur in the habeas context.” Id.

       Defendant has not demonstrated any extraordinary circumstances that require relief from

this Court’s judgment. Defendant’s sole argument is based on the applicable standard to

determine the grant of a certificate of appealability. This legal question does not constitute an

extraordinary circumstance, especially when Defendant pursued the same question before the

Sixth Circuit. The Sixth Circuit agreed with the Court and declined to issue a certificate of

appealability. Defendant did not seek further review of the Sixth Circuit’s decision. Defendant

makes no allegations of outside factors from prohibiting his appeal of this legal question. See

generally, Ackermann, 340 U.S. at 199-200 (discussing extraordinary circumstances).

       Defendant’s Motion is not a successive habeas petition since it does not assert or reassert

a claim of error in relation to Defendant’s original conviction. Therefore, the Government’s

Motion to Transfer (Doc. 2002) is DENIED. However, the legal question the Defendant

challenges in his Rule 60(b)(6) Motion does not constitute an ‘extraordinary circumstance’

necessary to grant relief. Accordingly, Defendant’s Motion (Doc. 2001) is DENIED. The Court

finds an appeal from this decision could not be taken in good faith. 28 U.S.C. § 1915(a)(3).

       IT IS SO ORDERED.

                                              s/Christopher A. Boyko
                                              CHRISTOPHER A. BOYKO
                                              United States District Judge

Dated: November 27, 2019




                                                -3-
